ON MOTION FOR REHEARING OR CLARIFICATION
PER CURIAM.
We write to clarify our per curiam December 18, 1984, order denying Florida Power & Light Company’s petition for writ of prohibition.
We denied the writ because such writ is traditionally used sparingly, and only to forestall actions of public officials not yet taken. The effect of granting a writ of prohibition in the instant case would have been to quash an interlocutory order already issued. We nevertheless agree with Chief Judge Anstead’s stated belief, in his dissent, that our reversal of an apparently excessive taking, in Klatt v. Florida Power & Light Company, 414 So.2d 213 (Fla. 4th DCA 1982), left intact the simultaneous taking of other parcels. In fact, since the taking of the latter parcels was not then appealed, that taking was effectively affirmed. in Klatt, and should not now be revisited. “The law of the case precludes relitigation of all issues necessarily ruled upon by the court, as well as of all issues upon which appeal could have been taken, but which were not appealed.” State v. Stabile, 443 So.2d 398, 400 (Fla. 4th DCA 1984) (emphasis in original).
ANSTEAD, C.J., and GLICKSTEIN and HURLEY, JJ., concur.